DETAILED ACTION
This office action is in response to the application filed on 15 September 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 15 September 2020 and 25 February 2021 has/have been considered by the examiner (see attached PTO-1449).
Specification
The abstract of the disclosure is objected to because of the following informalities:
On the second line of the Abstract, “veiwpoints” should likely read - - viewpoints - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.  See MPEP § 608.01(b).
Claim Objections
Claims 7 and 17 are objected to because of the following informalities: 
Claim 7, third line of the claim, recites “the metadata” without providing a preceding identifying term (i.e., lacking clear antecedent basis). For purposes of examination, this limitation will be reasonably interpreted as - - metadata - - .
Claim 17, sixth line of the claim, recites “the metadata” without providing a preceding identifying term (i.e., lacking clear antecedent basis). For purposes of examination, this limitation will be reasonably interpreted as - - metadata - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US Patent Application Publication No.: 2019/0306530 A1 (please note the Provisional Application Nos.: 62/652,305, filed on 3 April 2018, and 62/652,330, filed on 4 April 2018, provided cited in PTO-892), hereby Fan, in view of Furukawa et al., US Patent Application Publication No.: 2019/0238819 A1, hereby Furukawa.
Fan discloses the invention substantially as claimed. Regarding Claims 1 and 13, Fan discloses a method and apparatus for transmitting metadata for omnidirectional content including a plurality of viewpoints, the method and apparatus (Figs. 1-3 and 8) comprising:
“a transceiver (Fig. 8, element 704, and paragraph [0377], disclosing a transceiving apparatus, in which the communications interface may be used as an obtaining module or a sending module in a processing apparatus); and 
a controller coupled to the transceiver (Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]), 
wherein the controller (Fig. 8, element 701, and paragraphs [0373]-[0374]) is configured to:
identify the metadata for the omnidirectional content including the plurality of viewpoints (Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]); and 
transmit the identified metadata (Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]), 
wherein the metadata includes information about an identifier (ID) of a viewpoint group including at least one viewpoint of the plurality of viewpoints (Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]), and 
wherein the at least one viewpoint in the viewpoint group . . . reference coordinate system (paragraphs [0029], [0033], and [0173], disclosing viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system; Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fan, to modify the method and apparatus for transmitting metadata for omnidirectional content including a plurality of viewpoints (Embodiment 1) to use a coordinate system (Embodiment 2). The motivation for doing so would have been to create the advantage of clearly indicating a position of a viewpoint in a three-dimensional coordinate system (see Fan, Figs. 3 and 8, and paragraphs [0029], [0033], and [0173]).
However, although Fan suggests utilizing a common reference coordinate system, Furukawa does expressly disclose the following:
“. . . , and wherein the at least one viewpoint in the viewpoint group shares a common reference coordinate system (paragraph [0225]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fan and Furukawa (hereby Fan-Furukawa), to modify the method and apparatus for transmitting metadata for omnidirectional content including a plurality of viewpoints of Fan to use a common reference coordinate system as in Furukawa. The motivation for doing so would have been to create the advantage of providing high resolution imaging (see Furukawa, paragraphs [0007] and [0225]).
Fan-Furukawa discloses each and every feature of Claims 1 and 13 as recited above, and further discloses the remaining features of:
“. . . :
receive the metadata for the omnidirectional content including the plurality of viewpoints; and process media data for the omnidirectional content based on the received metadata (Fan, Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]), . . .”
The motivation that was utilized in Claims 1 and 13 applies equally as well to Claims 7 and 17.
Regarding Claims 2 and 8, Fan-Furukawa discloses:
“wherein the metadata further includes information about a description of the viewpoint group (Fan, Fig. 3, paragraph [0110]; paragraphs [0109] and [0111]-[0118]; paragraph [0141]; see also paragraphs [0142]-[0148], further disclosing additional description information; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]).”
Regarding Claims 4, 10, 15, and 19, Fan-Furukawa discloses:
“wherein the metadata further includes information indicating position of one or more viewpoint of the plurality of viewpoints (Fan, paragraphs [0029], [0033], and [0173], disclosing viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system; Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]) in the common reference coordinate system (Furukawa, paragraph [0225]; Fig. 9, and paragraphs [0165]-[0175], disclosing utilization of position information in association with shared 3D model coordinate system).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fan-Furukawa, to modify the method and apparatus for transmitting metadata for omnidirectional content including a plurality of viewpoints of Fan to use position information associated with the common reference coordinate system as in Furukawa. The motivation for doing so would have been to create the advantage of providing precise viewpoint position information for omnidirectional imaging (see Furukawa, Fig. 9, and paragraphs [0007], [0165], and [0225]).
Fan-Furukawa discloses:
“wherein the metadata further includes information about an ID of each of the at least one viewpoint in the viewpoint group (Fan, Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]), and 
wherein when media data for a viewpoint corresponding to the ID of each of the at least one viewpoint is carried in a collective group of tracks, the ID is set to be identical to an ID of the group of tracks (Fan, Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141], disclosing the claimed collective group of tracks and associated ID of each viewpoint; see also paragraphs [0142]-[0148], further disclosing additional description information; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]).”
Claim Rejections - 35 USC § 103
Claims 3, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan-Furukawa, and in further view of Stockhammer et al., US Patent Application Publication No.: 2019/0104326 A1 (please note the Provisional Application No: 62/567,661, filed on 3 October 2017, provided cited in PTO-892), hereby Stockhammer.
Regarding Claims 3, 9, 14, and 18, Fan-Furukawa discloses:
“wherein the metadata further includes information (Fan, paragraphs [0029], [0033], and [0173], disclosing viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system; Fig. 3, and paragraphs [0109]-[0118]; paragraph [0141]; see also Fig. 8, elements 701 and 704, and paragraphs [0373]-[0374] and [0377]) indicating . . . rotation angles of X, Y, and Z axes of one or more viewpoint of the plurality of viewpoints in the common reference coordinate system (Furukawa, paragraph [0225]; Fig. 9, and paragraphs [0165]-[0175], disclosing utilization of position information in association with shared 3D model coordinate system).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fan-Furukawa, to modify the method and apparatus for transmitting metadata for omnidirectional content including a plurality of viewpoints of Fan to use rotation angles associated with the common reference coordinate system as in Furukawa. The motivation for doing so would have been to create the advantage of providing precise viewpoint position information in Furukawa, Fig. 9, and paragraphs [0007], [0165], and [0225]). 
However, although Fan-Furukawa generally discloses the claimed rotation angles, Stockhammer does expressly disclose the following:
“wherein the metadata further includes information indicating yaw, pitch, and roll rotation angles of X, Y, and Z axes of one or more viewpoint of the plurality of viewpoints in the . . . reference coordinate system (Fig. 3, Table 1, and paragraphs [0173], [0178]-[0181], and [0208]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Fan-Furukawa and Stockhammer, to modify the method and apparatus for transmitting metadata for omnidirectional content including a plurality of viewpoints of Fan-Furukawa to use the claimed rotation angles as in Stockhammer. The motivation for doing so would have been to create the advantage of not only efficiently processing content source descriptions for immersive data but also to provide detailed content parameters to be mapped directly to the encoded signal (see Stockhammer, Fig. 3, Table 1, and paragraphs [0005], [0173], [0178]-[0181], and [0208]).
Allowable Subject Matter
Claims 5, 11, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose omnidirectional image processing. For example, the following references show similar features in the claims, although not relied upon: Englert (US 2017/0359624 A1), Figs. 1-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482